DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-15 are presented for examination.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of the parent U.S. Patent No. 10,911,556 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because the instant independent claims 1, 14, 15 recites similar steps such as: sending a request message…, determining updates in part on a group score and a user score…. The instant independent claims recites a broader limitation of removing access decay function step.



Instant Application
Parent 10,911,556 B2
1.  A method of controlling transmission of data over a data network, the 
method comprising: 

authenticating a first user of a client system with a server system;  

sending to the server system, a request message comprising data corresponding to a first group of user identifiers corresponding to a plurality of proposed recipients;  














determining one or more updates to the group of user identifiers based at least in part on: 

a group score based on a similarity measure indicative of a degree of overlap between the first group of user 
identifiers and a second group of user identifiers associated with an 
historical data package, the second group of user identifiers comprising a user identifier corresponding to the first user;  and 

a user score for a second user 
identifier in the second group based on the group score and access data 

with the historical data package;  transmitting a control message to the client system, the control message comprising data indicative of the one or more updates to the group of user identifiers;  





generating an updated group of user 
identifiers based on the data of the control message;  

constructing a data package comprising a set of recipients based on the updated group of user identifiers;  and
transmitting the data package to the set of recipients.

method comprising: 




receiving, at a transmission control component of a client system, first data associated with a first data package to be sent over the data network, the first data being indicative of a first user identifier 
corresponding to a sender of the first data package and a first group of user 
identifiers corresponding to a plurality of proposed recipients of the first 
data package;  

identifying, at the transmission control component, a second group of user 

determining, at an update service of a server system, 


a group score for the second group of user identifiers based on a similarity measure, wherein the similarity measure is indicative of a degree of overlap between the first group of user identifiers and the second group of user identifiers;  




determining, at the update service, a user score for a second user identifier in the second group of user identifiers based on 



an access decay function which is a function of a time that has elapsed since 
the time at which the second user accessed the payload associated with the 
second data package;  and 

generating, at the update service and based on the user score, second data indicating a change to the first group of user identifiers;  wherein: either the determining a group score or the determining a user score is further based on transmission data indicating a time at which the second package was transmitted;  and 


first group of user identifiers indicated by the first data includes the second 
user identifier. 




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Turski et al. U.S. Patent Application Publication Number 2011/0010182 A1.  Group or social group summary analyzed for historical communications for updating social group (see section [0040]).
Gupta et al. U.S. Patent Application Publication Number 2021/0273895 A1.  Modifying recipient based on user profile history data (see section [0065]).
Vaccari et al. U.S. Patent Number 10,394,303 B2.  Updating rules for user notifications (see paragraph 77).  Degree of separation and location history (see claim 19).
Prakash U.S. Patent Number 9,154,514 B1.  Historical email characteristics and degree of variance for email message assigning weight (see paragraph 38).



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN S CHOU whose telephone number is (571)272-5779.  The examiner can normally be reached on Monday-Friday 9:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris L Parry can be reached on (571)272-8328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/ALAN S CHOU/Primary Examiner, Art Unit 2451